IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37535

STATE OF IDAHO,                                  )      2011 Unpublished Opinion No. 397
                                                 )
       Plaintiff-Respondent,                     )      Filed: March 16, 2011
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
BARRY WILLIAM BAKER,                             )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Order revoking probation and requiring execution of unified six-year sentence
       with three-year determinate term for possession of a controlled substance,
       affirmed; order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Barry William Baker pled guilty to possession of a controlled substance. Idaho Code §
37-2732(c). The district court imposed a unified six-year sentence with a three-year determinate
term, but after a period of retained jurisdiction, suspended the sentence and placed Baker on
supervised probation for three years. Subsequently, Baker admitted to violating several terms of
the probation, and the district court consequently revoked probation and ordered execution of the
original sentence without retaining jurisdiction. Baker appeals, contending that the district court
abused its discretion by failing to retain jurisdiction for a second time, and by denying his Rule
35 motion.



                                                1
       The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d
594, 596-97 (Ct. App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App.
1982). Therefore, a decision to relinquish jurisdiction will not be disturbed on appeal except for
an abuse of discretion. State v. Chapman, 120 Idaho 466, 472, 816 P.2d 1023, 1029 (Ct. App.
1991). The court’s discretionary decision is guided by I.C. § 19-2521. That statute provides that
the court may order imprisonment if,
              having regard to the nature and circumstances of the crime and the history,
       character and condition of the defendant, [the court] is of the opinion that
       imprisonment is appropriate for the protection of the public because: (a) There is
       undue risk that during the period of a suspended sentence or probation the
       defendant will commit another crime.

       In determining whether to relinquish jurisdiction, as in making other sentencing
decisions, a sentencing judge is entitled to consider a broad range of relevant evidence, and the
scope of its inquiry is largely unlimited as to either the type or source of information. State v.
Gallipeau, 128 Idaho 1, 5, 909 P.2d 619, 623 (Ct. App. 1994); State v. Bivens, 119 Idaho 119,
120, 803 P.2d 1025, 1026 (Ct. App. 1991). Applying these standards, and having reviwed the
record in this case, we cannot say that the district court abused its discretion.
       Next, we review whether the district court erred in denying Baker’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
       Therefore, the district court’s order revoking probation and executing sentence, and the
district court’s order denying Baker’s Rule 35 motion, are affirmed.


                                                  2